               Case 2:21-cv-00601-JCC Document 15 Filed 07/12/21 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    GAYLE D. HANKS, et al.,                                 CASE NO. C21-0601-JCC
10                             Plaintiffs,                    MINUTE ORDER
11            v.

12    CITY OF SEATTLE, et al.,

13                             Defendants.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court sua sponte. On May 17, 2021, Plaintiffs filed a pro se
18   complaint with the Court. (Dkt. No. 7.) It alleges Defendants lied and assaulted Plaintiffs. (Id. at
19   1–6.) They seek “over 1 million in cash” along with other relief. (Id. at 7.) In the section where
20   Plaintiffs must establish the basis for the Court’s jurisdiction, they failed to check the boxes for
21   whether jurisdiction is based on a federal question or diversity of citizenship. (Id. at 3.) Instead,
22   they reiterate their allegations. (Id.) It is not clear to the Court that the allegations contain a
23   federal question. See 28 U.S.C. § 1331. Nor is it clear that the parties are completely diverse or
24   that the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Therefore, it is not clear
25   what the basis of the Court’s jurisdiction is in this matter.
26


     MINUTE ORDER
     C21-0601-JCC
     PAGE - 1
               Case 2:21-cv-00601-JCC Document 15 Filed 07/12/21 Page 2 of 2




 1          “If the Court determines at any time that it lacks subject-matter jurisdiction, the court

 2   must dismiss the action.” Fed R. Civ. P. 12(h)(3). Moreover, “[t]he party asserting jurisdiction

 3   has the burden of proving all jurisdictional facts.” See Indus Tectonics, Inc. v. Aero Alloy, 912

 4   F.2d 1090, 1092 (9th Cir. 1990).

 5          Plaintiffs are ORDERED TO SHOW CAUSE why the Court should not dismiss this

 6   action for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(h)(3) by filing an

 7   explanation of how the case meets the subject matter jurisdictional requirements based on either

 8   diversity of citizenship or a federal question. The explanation must be filed by July 23, 2021 or
 9   the case will be dismissed without prejudice.
10          DATED this 12th day of July 2021.
                                                             Ravi Subramanian
11                                                           Clerk of Court
12
                                                             s/Paula McNabb
13                                                           Deputy Clerk

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0601-JCC
     PAGE - 2
